His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Appellant complains that having filed an exception' and same having 'been overruled “without prejudice to any legal defense on the merits” no default could be taken although no answer was filed.
We fail to appreciate the force of this contention. The overruling of .an exception can never prejudice any legal defense on the merits, and the addition of words to that effect neither adds to nor detracts from the fact that the exception was overruled purely and simply.
Again appellant complains that his answer, filed after the case had been taken under advisement was not considered. This was proper; the time for filing pleas, exceptions and answers, is before, not after the submission of the case.